Case 1:17-cr-00434-ARR Document 221 Filed 03/13/20 Page 1 of 12 PageID #: 1294



 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA

      - against -

JOSE MIGUEL MELENDEZ-ROJAS,                         Docket No. 17-CR-434(S-2)(ARR)
JOSE OSVALDO MELENDEZ-ROJAS,
ROSALIO MELENDEZ-ROJAS,
FRANCISCO MELENDEZ-PEREZ and
ABEL ROMERO-MELENDEZ,                               VERDICT SHEET


                    Defendants,




                                      COUNT ONE
                              Alien Smuggling Conspiracy


As to defendant JOSE MIGUEL MELENDEZ-ROJAS:

                                   Guilty               Not Guilty

      Ifyoufind the defendant JOSE MIGUEL MELENDEZ-ROJAS guilty as to Count
      One, answer thefollowing question:

      Do you find that the defendant acted for the purpose of private financial gain?



As to defendant JOSE OSVALDO MELENDEZ-ROJAS:

                                   Guilty               Not Guilty

      Ifyoufind the defendant JOSE OSVALDO MELENDEZ-ROJAS guilty as to Count
      One, answer thefollowing question:

      Do you find that the defendant acted for the purpose of private financial gain?




                                   ^\
Case 1:17-cr-00434-ARR Document 221 Filed 03/13/20 Page 2 of 12 PageID #: 1295
Case 1:17-cr-00434-ARR Document 221 Filed 03/13/20 Page 3 of 12 PageID #: 1296
Case 1:17-cr-00434-ARR Document 221 Filed 03/13/20 Page 4 of 12 PageID #: 1297
Case 1:17-cr-00434-ARR Document 221 Filed 03/13/20 Page 5 of 12 PageID #: 1298
Case 1:17-cr-00434-ARR Document 221 Filed 03/13/20 Page 6 of 12 PageID #: 1299
Case 1:17-cr-00434-ARR Document 221 Filed 03/13/20 Page 7 of 12 PageID #: 1300
Case 1:17-cr-00434-ARR Document 221 Filed 03/13/20 Page 8 of 12 PageID #: 1301
Case 1:17-cr-00434-ARR Document 221 Filed 03/13/20 Page 9 of 12 PageID #: 1302
Case 1:17-cr-00434-ARR Document 221 Filed 03/13/20 Page 10 of 12 PageID #: 1303
Case 1:17-cr-00434-ARR Document 221 Filed 03/13/20 Page 11 of 12 PageID #: 1304
Case 1:17-cr-00434-ARR Document 221 Filed 03/13/20 Page 12 of 12 PageID #: 1305
